Exhibit 10.2
AMENDMENT NO. 2
to
AMENDED AND RESTATED CREDIT AGREEMENT AND GUARANTY
This AMENDMENT NO. 2 dated as of August 4, 2008 (this “Amendment”), is by and
among HAMPSHIRE GROUP, LIMITED (the “Borrower”), HAMPSHIRE DESIGNERS, INC.,
ITEM-EYES, INC., SHANE HUNTER, INC., SB CORPORATION (“SB”), the Banks party
hereto and HSBC Bank USA, National Association, as Agent for the Banks.
RECITALS:
A. The Borrower, the Guarantors, SB, the Banks and the Agent have entered into
an Amended and Restated Credit Agreement and Guaranty dated as of February 15,
2008, as amended by Amendment No. 1 dated as of April 15, 2008 (as amended, the
“Credit Agreement”).
B. The Borrower has informed the Banks and the Agent that the Borrower desires
to enter into a settlement arrangement with Ludwig Kuttner (“Kuttner”), with
respect to which the Borrower shall repurchase approximately 2,442,340 shares of
its common stock from Kuttner and certain of his family members and affiliates
for a net price of not more than $29,000,000, after taking into account the
settlement of certain claims made by the Borrower against Kuttner and by Kuttner
against the Borrower.
C. The Borrower requested, and the Banks agreed, to amend Sections 2.10 (Use of
Proceeds), 9.05 (Transactions with Affiliates), 9.10 (Restricted Payments) and
10.01 (Consolidated Tangible Net Worth) of the Credit Agreement to avoid any
violation of such representations and/or covenants caused by the Kuttner
Repurchase, all upon the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration whose receipt and sufficiency are acknowledged, the
Borrower, the Guarantors, SB, the Banks and the Agent hereby agree as follows:
Section 1. Definitions. Each capitalized term used but not defined in this
Amendment shall have the meaning ascribed to such term in the Credit Agreement.
Section 2. Amendment of Credit Agreement.
2.01 New definitions of “Kuttner” and “Kuttner Repurchase” are hereby added to
Section 1.01 of the Credit Agreement to read as follows:

 

 



--------------------------------------------------------------------------------



 



“Kuttner” means Ludwig Kuttner.
“Kuttner Repurchase” means the repurchase by the Borrower of approximately
2,442,340 shares of its common stock from Kuttner and certain of his family
members and affiliates for a net price of not more than Twenty Nine Million
Dollars ($29,000,000), after taking into account the settlement of certain
claims made by the Borrower against Kuttner and by Kuttner against the Borrower.
2.02 The first sentence of Section 2.10 of the Credit Agreement is hereby
amended in its entirety to read as follows:
On and after the date hereof, the proceeds of the Revolving Credit Loans and the
Term Loan will be used by Borrower (a) to provide working capital for Borrower
and its Restricted Subsidiaries and (b) for the Kuttner Repurchase.
2.03 Section 9.05 of the Credit Agreement is hereby amended by adding “the
Kuttner Repurchase,” after “except for” in the fourth line thereof.
2.04 Section 9.10 of the Credit Agreement is hereby amended by deleting the
reference “repurchase treasury stock in an aggregate amount not to exceed Seven
Million Five Hundred Thousand Dollars ($7,500,000) per Fiscal Year” appearing in
clause (i) thereof, and substituting “repurchase treasury stock (A) in
connection with the Kuttner Repurchase and (B) in an aggregate amount not to
exceed (x) Seven Million Five Hundred Thousand Dollars ($7,500,000) per Fiscal
Year or (y) Five Million Dollars ($5,000,000) per Fiscal Year following the
consummation of the Kuttner Repurchase,” therefor.
2.05 Section 10.01 of the Credit Agreement is hereby amended by deleting the
reference “Eighty Five Million Dollars ($85,000,000)”, and substituting “Fifty
Million Dollars ($50,000,000)” therefor.
Section 3. Acknowledgments, Confirmations and Consent.
3.01 Each of the Borrower and the Guarantors acknowledges and confirms that the
Liens granted pursuant to the Security Documents to which it is a party continue
to secure the Obligations.
3.02 Each Guarantor consents in all respects to the execution by the Borrower of
this Amendment and acknowledges and confirms that the Guaranty by such
Guarantor, as set forth in Article V of the Credit Agreement, guarantees the
full payment and performance of all of the Obligations, and remains in full
force and effect in accordance with its terms.

 

- 2 -



--------------------------------------------------------------------------------



 



Section 4. Representations and Warranties. The Borrower, SB and each Guarantor,
as the case may be, each represents and warrants to the Banks and the Agent as
follows:
4.01 After giving effect to this Amendment, (i) each of the representations and
warranties set forth in Article VII of the Credit Agreement is true and correct
in all respects as if made on the date of this Amendment, and (ii) no Default or
Event of Default exists under the Credit Agreement.
4.02 Each of the Borrower, SB and Guarantors has the power to execute, deliver
and perform, and has taken all necessary action to authorize the execution,
delivery and performance of, this Amendment and the other agreements,
instruments and documents to be executed by it in connection with this
Amendment. No consent or approval of any Person, no waiver of any Lien or right
of distraint or other similar right and no consent, license, certificate of
need, approval, authorization or declaration of, or filing with, any
governmental authority, bureau or agency is or will be required in connection
with the execution, delivery or performance by the Borrower, SB or any
Guarantor, or the validity, enforcement or priority, of this Amendment and the
other agreements, instruments and documents executed in connection with this
Amendment.
4.03 The execution, delivery and performance by each of the Borrower, SB and
Guarantors of this Amendment will not violate any Law, and will not result in,
or require, the creation or imposition of any Lien on any of its properties or
revenues pursuant to any Law except those in favor of the Agent.
4.04 This Amendment has been duly executed and delivered by the Borrower, SB or
such Guarantor, as the case may be, and constitutes the valid and legally
binding obligation of the Borrower, SB or such Guarantor, as the case may be,
enforceable in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
other similar laws, now or hereafter in effect, relating to or affecting the
enforcement of creditors’ rights generally and except that the remedy of
specific performance and other equitable remedies are subject to judicial
discretion.
Section 5. Miscellaneous.
5.01 Except as specifically modified by this Amendment, the Credit Agreement and
each of the other Loan Documents shall remain in full force and effect in
accordance with their respective terms.
5.02 THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED IN AND TO BE
PERFORMED ENTIRELY WITHIN THE STATE OF NEW YORK BY RESIDENTS OF SUCH STATE.

 

- 3 -



--------------------------------------------------------------------------------



 



5.03 This Amendment may be signed in any number of counterparts with the same
effect as if all parties to this Amendment signed the same counterpart.
5.04 The Borrower agrees to pay the Agent upon demand all reasonable expenses,
including reasonable fees of attorneys for the Agent, incurred by the Agent in
connection with the preparation, negotiation and execution of this Amendment and
any other agreements, instruments and documents executed or furnished in
connection with this Amendment.
Section 6. Effectiveness of Amendment. This Amendment shall become effective
upon receipt by the Agent of (i) a copy of the fully executed settlement
agreement between the Borrower and Kuttner and each material document executed
in connection therewith, (ii) original counterparts of this Amendment duly
executed by the Borrower, SB, the Guarantors and the Banks party hereto
constituting the Required Banks, and (iii) payment of the Agent’s legal fees and
expenses.
[signature pages follow]

 

- 4 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrower, SB, the Guarantors, the Banks party hereto and
the Agent have signed and delivered this Amendment as of the date first written
above.

            HAMPSHIRE GROUP, LIMITED
      By:   /s/ Heath L. Golden         Name:   Heath L. Golden        Title:  
Vice President, General Counsel and Secretary     

            HAMPSHIRE DESIGNERS, INC.
      By:   /s/ Heath L. Golden         Name:   Heath L. Golden        Title:  
Secretary     

            ITEM-EYES, INC.
      By:   /s/ Heath L. Golden         Name:   Heath L. Golden        Title:  
Secretary     

            SHANE HUNTER, INC.
      By:   /s/ Heath L. Golden         Name:   Heath L. Golden        Title:  
Secretary     

            SB CORPORATION
      By:   /s/ Heath L. Golden         Name:   Heath L. Golden        Title:  
Secretary     

 

- 5 -



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL ASSOCIATION,
as a Bank, as Letter of Credit Issuing Bank (for all Letters of Credit other
than Existing Letters of Credit) and as Agent
      By:   /s/ Richard J. Elias         Name:   Richard J. Elias       
Title:   Vice President     

            JPMORGAN CHASE BANK, N.A., as a Bank
      By:   /s/ Joseph J. Nastri         Name:   Joseph J. Nastri       
Title:   Senior Vice President     

            ISRAEL DISCOUNT BANK OF NEW YORK, as a Bank
      By:   /s/ Juan C. Zaino         Name:   Juan C. Zaino        Title:  
First Vice President     

                  By:   /s/ R. David Korngruen         Name:   R. David
Korngruen        Title:   Vice President     

 

- 6 -



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION, as a Bank
      By:   /s/ Jeff Reeves         Name:   Jeff Reeves        Title:   SVP     

            BANK LEUMI USA, as a Bank
      By:   /s/ Paul J. DeChagas         Name:   Paul J. DeChagas       
Title:   VP     

            SOVEREIGN BANK, as a Bank
      By:   /s/ Matilde Reyes         Name:   Maitlde Reyes        Title:  
Senior Vice President     

 

- 7 -